Case 6:19-cv-01290-GAP-TBS Document 1 Filed 07/15/19 Page 1 of 18 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


  MEAGAN DAY,
      Plaintiff,
                                                      Case No.:
  vs.

  TRINITY PREPARATORY SCHOOL OF
  FLORIDA, INC.,
       Defendant.


                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, MEAGAN DAY (“Plaintiff”), by and through her undersigned counsel,

 sues TRINITY PREPARATORY SCHOOL OF FLORIDA, INC. (“Defendant”), and

 states as follows:

                               NATURE OF THE ACTION

        1.      This is two-count complaint for unequal pay pursuant to the Fair Labor

 Standards Act of 1938, 29 U.S.C. § 201, et seq., as amended by the Equal Pay Act, 29

 U.S.C. §206(d) (“EPA”) and retaliation under the EPA for complaining of such violations.

 Plaintiff seeks all wages and benefits due to her under the law, liquidated damages, and her

 attorney’s fee and costs. Additionally, Plaintiff seeks compensatory and punitive damages

 resulting from the Defendant’s retaliatory acts.

                        JURISDICTION, VENUE, AND PARTIES

        2.      This Court has jurisdiction over Plaintiff’s EPA claim pursuant to 29 U.S.C.

 §206(d) and 29 U.S.C. §216(b).
Case 6:19-cv-01290-GAP-TBS Document 1 Filed 07/15/19 Page 2 of 18 PageID 2




         3.      Venue is proper in the Middle District of Florida because the unlawful

 employment practices were committed within Seminole County, Florida, a county within

 the purview of the Middle District of Florida.

         4.      Plaintiff is, and at all times material hereto, was a resident of Seminole

 County, Florida.

         5.      Plaintiff is a female and is over the age of 18.

         6.      Plaintiff was, at all times material hereto, an “employee” of the Defendant

 as that term is defined or contemplated by the EPA, and FLSA under 29 U.S.C. § 203(e).

         7.      The Defendant was, at all times relevant hereto, Plaintiff’s “employer” as

 that term is defined by 29 U.S.C. § 203(d).

         8.      Plaintiff was, at all times relevant to the violations of the FLSA, through the

 performance of her job duties, engaged in commerce as defined by 29 U.S.C. § 203(b).

         9.      Defendant is a Florida corporation, which operates a preparatory school at

 5700 Trinity Prep Lane, Winter Park, Florida 32792.

         10.     Defendant is an “enterprise” as defined by the FLSA and EPA. Specifically,

 it is an “enterprise”, for purposes of 29 U.S.C. § 203(r), because it performs business

 activities which are performed by a person or persons in connection with the operation of

 a preschool, elementary, or secondary school, or an institution of higher education,

 regardless of whether such school is public or private or operated for profit or not for profit.

         11.     Moreover, Defendant, at all times material hereto, was engaged in an

 industry affecting commerce and has two or more employees and annual gross sales or

 business of no less than $500,000.00.         Thus, Defendant was engaged in interstate




                                                2
Case 6:19-cv-01290-GAP-TBS Document 1 Filed 07/15/19 Page 3 of 18 PageID 3




 commerce or in the production of goods for interstate commerce as defined in §§ 3(r) and

 3(s) of the FLSA, 29 U.S.C. § 203(r) and § 203(s).

        12.     By reason of her employment with Defendant, at all times material hereto,

 Plaintiff was employed by an entity engaged in interstate commerce within the meaning of

 29 U.S.C. §§ 206(a) and 207(a).

        13.     Further, Plaintiff, at all times material hereto, was engaged in interstate

 commerce. The work performed by Plaintiff, at all times material hereto, was directly

 essential to the business operations of Defendant in interstate commerce.

        14.     Defendant was, at all times material hereto, Plaintiff’s “employer” as that

 term is defined by the FLSA and EPA.

        15.     Plaintiff has retained the law firm of Wilson McCoy, P.A. to represent her

 in this matter and has agreed to pay said firm a reasonable attorney’s fee for its services.

                               GENERAL ALLEGATIONS

        16.     Plaintiff is a female.

        17.     Plaintiff graduated from Ohio University with a Bachelor of Arts in Spanish

 and Latin American Studies in or about 2008.

        18.     Plaintiff obtained her Master of Arts in Spanish with a focus in Hispanic

 Linguistics from the University of Florida in or about 2012.

        19.     Plaintiff completed PhD coursework in Spanish with a focus in Hispanic

 Linguistics at the University of Florida between 2012 and 2015.

        20.     William Sheard (“Sheard”) is a male.

        21.     Sheard is Plaintiff’s husband.




                                               3
Case 6:19-cv-01290-GAP-TBS Document 1 Filed 07/15/19 Page 4 of 18 PageID 4




        22.     Sheard graduated from the University of Edinburgh in or about 2003.

        23.     Sheard obtained his Master of Arts with a focus in French from the

 University of Florida in or about 2011.

        24.     Sheard completed PhD coursework in Linguistics at the University of

 Florida between 2010 and 2015.

        25.     Prior to being employed by Defendant, Plaintiff taught Spanish at the

 Garrison Forest School in Maryland from or about August 2015 through August 2016.

        26.     Prior to being employed by Defendant, Plaintiff taught Spanish for The

 Language Project in Maryland from or about November 2016 through June 2017.

        27.     Prior to being employed by Defendant, Sheard taught World Language

 classes at the Gilman School in Maryland from or about August 2015 through July 2017.

        28.     Prior to being employed by Defendant, Plaintiff and Sheard each taught

 approximately two years of foreign language.

        29.     In or about April 2017, Plaintiff interviewed for a teaching position with

 Defendant for the 2017-2018 school year.

        30.     Defendant offered Plaintiff the position of Spanish Teacher for the 2017-

 2018 school year.

        31.     Defendant offered Plaintiff $42,000 in base salary to perform the position

 of Spanish Teacher.

        32.     Defendant did not negotiate with Plaintiff regarding the base salary it

 offered to Plaintiff to perform the position of Spanish Teacher.




                                              4
Case 6:19-cv-01290-GAP-TBS Document 1 Filed 07/15/19 Page 5 of 18 PageID 5




        33.    Plaintiff did not negotiate with Defendant regarding the base salary which

 she was offered by Defendant to perform the position of Spanish Teacher.

        34.    In addition to offering Plaintiff the position of Spanish Teacher, Defendant

 offered Plaintiff the supplemental position of Middle School Cheerleading Coach, which

 provided additional compensation in the amount of $1,000.

        35.    Plaintiff accepted both the Spanish Teacher and Middle School

 Cheerleading Coach positions on April 15, 2017 by signing a Teaching Contract with

 Defendant (see Exhibit ‘A’).

        36.    Plaintiff’s total compensation paid by the Defendant for the 2017-2018

 school year was $43,000.

        37.    In or about April 2017, Sheard interviewed for a teaching position with

 Defendant for the 2017-2018 school year.

        38.    Defendant offered Sheard the position of World Language Teacher for the

 2017-2018 school year.

        39.    Defendant offered Sheard $58,500 in base salary to perform the position of

 World Language Teacher.

        40.    Defendant did not negotiate with Sheard regarding the base salary it offered

 to Sheard to perform the position of World Language Teacher.

        41.    Sheard did not negotiate with Defendant regarding the base salary which he

 was offered by Defendant to perform the position of World Language Teacher.




                                            5
Case 6:19-cv-01290-GAP-TBS Document 1 Filed 07/15/19 Page 6 of 18 PageID 6




           42.    In addition to offering Sheard the position of World Language Teacher,

 Defendant offered Sheard the supplemental position of Tennis Coach, which provided

 additional compensation in the amount of $1,750.

           43.    Sheard accepted both the World Language Teacher and Tennis Coach

 positions on April 16, 2017 by signing a Teaching Contract with Defendant (see Exhibit

 ‘B’). 1

           44.    Sheard’s total compensation paid by the Defendant for the positions of

 World Language Teacher and Tennis Coach for the 2017-2018 school year was $60,250.

           45.    For the 2017-2018 school year, Defendant paid Plaintiff, a female, $16,500

 less in base salary than it did Sheard, a male.

           46.    For the 2017-2018 school year, Defendant paid Plaintiff, a female, $750 less

 in coaching compensation than it did Sheard, a male.

           47.    In March 2018, Defendant offered Plaintiff the position of World Language

 Teacher for the 2018-2019 school year.

           48.    Defendant offered Plaintiff $42,630 in base salary to perform the position

 of World Language Teacher.

           49.    In addition to offering Plaintiff the position of World Language Teacher,

 Defendant offered Plaintiff the supplemental position of Middle School Cheerleading

 Coach, which provided additional compensation in the amount of $1,022.50.




 1
   In June 2017, Sheard was also offered additional compensation in addition to his base salary for the
 performance of supplemental Overload duties. For completion of such duties, Sheard was offered additional
 compensation in the amount of $5,500. This amount did not impact Sheard’s base pay or his supplemental
 compensation as Tennis Coach.




                                                    6
Case 6:19-cv-01290-GAP-TBS Document 1 Filed 07/15/19 Page 7 of 18 PageID 7




         50.     Plaintiff accepted both the World Language Teacher and Middle School

 Cheerleading Coach positions on April 9, 2018 by signing a Teaching Contract with

 Defendant (see Exhibit ‘C’).

         51.     Plaintiff’s total compensation paid by the Defendant for the 2018-2019

 school year was $43,652.50.

         52.     In March 2018, Defendant offered Sheard the position of World Language

 Teacher for the 2018-2019 school year. 2

         53.     Defendant offered Sheard $59,377.50 in base salary to perform the position

 of World Language Teacher.

         54.     Defendant did not negotiate with Sheard regarding the base salary it offered

 to Sheard to perform the position of World Language Teacher.

         55.     Sheard did not negotiate with Defendant regarding the base salary which he

 was offered by Defendant to perform the position of World Language Teacher.

         56.     Sheard accepted the World Language Teacher position in or about April

 2018 by signing a Teaching Contract with Defendant. (see Exhibit ‘D’).

         57.     For the 2018-2019 school year, Defendant paid Plaintiff, a female,

 $16,747.50 less in base salary than it did Sheard, a male.

         58.     In March 2019, Defendant offered Plaintiff the position of World Language

 Teacher for the 2019-2020 school year.




 2
  Sheard did not perform the Tennis Coach and Overload positions during the 2018-2019 school year for
 Defendant.




                                                  7
Case 6:19-cv-01290-GAP-TBS Document 1 Filed 07/15/19 Page 8 of 18 PageID 8




        59.     Plaintiff was offered the base pay of $43,482.60 to perform the position and

 duties of World Language Teacher for the 2019-2020 school year.

        60.     Similarly, in March 2019, Defendant offered Sheard the position of World

 Language Teacher for the 2019-2020 school year.

        61.     Sheard was offered the base pay of $60,565.05 to perform the position and

 duties of World Language Teacher for the 2019-2020 school year.

        62.     For the 2019-2020 school year, Defendant offered Plaintiff, a female,

 $17,082.45 less in base pay to perform the position and duties of World Language Teacher

 than Sheard, a male.

        63.     On or about April 3, 2018, Plaintiff met with Byron Lawson, the Head of

 School for Defendant.

        64.     During her April 3, 2018 meeting with Mr. Lawson, Plaintiff asked Mr.

 Lawson why she had been receiving less in salary than her male comparator for the

 performance of a substantially similar position.

        65.     In response to Plaintiff’s inquiry regarding pay disparity between her and a

 male comparator, Mr. Lawson initially indicated that he could not discuss the pay of other

 employees. Nevertheless, Mr. Lawson indicated the pay difference was due to the pay

 Plaintiff had received at her last teaching position held in Maryland.

        66.     Plaintiff objected to Mr. Lawson’s explanation. Plaintiff’s last position held

 in Maryland was a part-time position and neither the pay nor duties was comparable to the

 position she was initially hired to perform for Defendant.




                                              8
Case 6:19-cv-01290-GAP-TBS Document 1 Filed 07/15/19 Page 9 of 18 PageID 9




        67.     Plaintiff further asked Mr. Lawson whether or not her Master’s degree was

 taken into consideration when setting her salary. Mr. Lawson indicated that Plaintiff’s

 Master’s degree was factored into her salary.

        68.     Plaintiff suggested to Mr. Lawson that she should receive the same base pay

 as her male comparator. Nevertheless, Mr. Lawson did not offer an increase in Plaintiff’s

 base pay.

        69.     Mr. Lawson’s refusal and/or failure to increase Plaintiff’s base pay to an

 amount which was equal to that offered to her male comparator for the 2018-2019 school

 year was directly related to Plaintiff’s complaint and objection to such pay disparity she

 raised with Mr. Lawson.

        70.     As a result of Mr. Lawson’s failure to increase Plaintiff’s offered base pay

 for the 2018-2019 and 2019-2020 school years to an amount which was equal to that of her

 male comparator, Plaintiff was compelled to not sign a teaching contract with Defendant

 for the 2019-2020 school year.

                                 COUNT I
              UNEQUAL PAY IN VIOLATION OF THE EQUAL PAY ACT

        71.     Plaintiff re-alleges and incorporates herein the allegations contained in

 paragraphs 1 through 70, above.

                72.    The performance of the roles of Spanish Teacher, which was held

 by Plaintiff, and World Language Teacher, which was held by Sheard, for Defendant

 during the 2017-2018 school year were substantially similar and required substantially

 equal work.




                                             9
Case 6:19-cv-01290-GAP-TBS Document 1 Filed 07/15/19 Page 10 of 18 PageID 10




                  73.    The performance of the roles of Spanish Teacher, which was held

   by Plaintiff, and World Language Teacher, which was held by Sheard, for Defendant

   during the 2017-2018 school year were performed at the same or substantially the same

   corporate establishment and location.

                  74.    The performance of the roles of Spanish Teacher, which was held

   by Plaintiff, and World Language Teacher, which was held by Sheard, for Defendant

   during the 2017-2018 school year required substantially equal skill.

                  75.    The performance of the roles of Spanish Teacher, which was held

   by Plaintiff, and World Language Teacher, which was held by Sheard, for Defendant

   during the 2017-2018 school year required substantially equal effort.

                  76.    The performance of the roles of Spanish Teacher, which was held

   by Plaintiff, and World Language Teacher, which was held by Sheard, for Defendant

   during the 2017-2018 school year required substantially equal responsibility.

                  77.    The performance of the roles of Spanish Teacher, which was held

   by Plaintiff, and World Language Teacher, which was held by Sheard, for Defendant

   during the 2017-2018 school year were performed under substantially similar working

   conditions.

                  78.    The performance of the roles of Middle School Cheerleading Coach,

   which was held by Plaintiff, and Tennis Coach, which was held by Sheard, for Defendant

   during the 2017-2018 school year were substantially similar and required substantially

   equal work.




                                               10
Case 6:19-cv-01290-GAP-TBS Document 1 Filed 07/15/19 Page 11 of 18 PageID 11




                  79.    The performance of the roles of Middle School Cheerleading Coach,

   which was held by Plaintiff, and Tennis Coach, which was held by Sheard, for Defendant

   during the 2017-2018 school year were performed at the same or substantially the same

   corporate establishment and location.

                  80.    The performance of the roles of Middle School Cheerleading Coach,

   which was held by Plaintiff, and Tennis Coach, which was held by Sheard, for Defendant

   during the 2017-2018 school year required substantially equal skill.

                  81.    The performance of the roles of Middle School Cheerleading Coach,

   which was held by Plaintiff, and Tennis Coach, which was held by Sheard, for Defendant

   during the 2017-2018 school year required substantially equal effort.

                  82.    The performance of the roles of Middle School Cheerleading Coach,

   which was held by Plaintiff, and Tennis Coach, which was held by Sheard, for Defendant

   during the 2017-2018 school year required substantially equal responsibility.

                  83.    The performance of the roles of Middle School Cheerleading Coach,

   which was held by Plaintiff, and Tennis Coach, which was held by Sheard, for Defendant

   during the 2017-2018 school year were performed under substantially similar working

   conditions.

                  84.    The performance of the roles of World Language Teacher for

   Defendant, which were held by Plaintiff, a female, and Sheard, a male, during the 2018-

   2019 school year were substantially similar and required substantially equal work.

                  85.    The performance of the roles of World Language Teacher for

   Defendant, which were held by Plaintiff, a female, and Sheard, a male, during the 2018-




                                               11
Case 6:19-cv-01290-GAP-TBS Document 1 Filed 07/15/19 Page 12 of 18 PageID 12




   2019 school year were performed at the same or substantially the same corporate

   establishment and location.

                  86.    The performance of the roles of World Language Teacher for

   Defendant, which were held by Plaintiff, a female, and Sheard, a male, during the 2018-

   2019 school year required substantially equal skill.

                  87.    The performance of the roles of World Language Teacher for

   Defendant, which were held by Plaintiff, a female, and Sheard, a male, during the 2018-

   2019 school year required substantially equal effort.

                  88.    The performance of the roles of World Language Teacher for

   Defendant, which were held by Plaintiff, a female, and Sheard, a male, during the 2018-

   2019 school year required substantially equal responsibility.

                  89.    The performance of the roles of World Language Teacher for

   Defendant, which were held by Plaintiff, a female, and Sheard, a male, during the 2018-

   2019 school year were performed under substantially similar working conditions.

                  90.    Defendant was aware of or disregarded the very possibility of an

   existing wage disparity between Plaintiff and her male comparator during the 2017-2018

   and 2018-2019 school years but did not correct the alleged wage disparity.

                  91.    Defendant did not establish Plaintiff’s base pay for the 2017-2018

   and 2018-2019 school years on a bona fide seniority system.

                  92.    Defendant did not establish Sheard’s base pay for the 2017-2018 and

   2018-2019 school years on a bona fide seniority system.




                                               12
Case 6:19-cv-01290-GAP-TBS Document 1 Filed 07/15/19 Page 13 of 18 PageID 13




                    93.    Defendant did not establish Plaintiff’s base pay for the 2017-2018

   and 2018-2019 school years on a merit system.

                    94.    Defendant did not establish Sheard’s base pay for the 2017-2018 and

   2018-2019 school years on a merit system

                    95.    Defendant did not establish Plaintiff’s base pay for the 2017-2018

   and 2018-2019 school years on a system which measures earnings by quantity or quality

   of production.

                    96.    Defendant did not establish Sheard’s base pay for the 2017-2018 and

   2018-2019 school years on a system which measures earnings by quantity or quality of

   production.

                    97.    Defendant did not establish Plaintiff’s base pay for the 2017-2018

   and 2018-2019 school years on a factor other than sex.

                    98.    Defendant did not establish Sheard’s base pay for the 2017-2018 and

   2018-2019 school years on a factor other than sex.

                    99.    Defendant did not establish Plaintiff’s additional compensation for

   coaching for the 2017-2018 school year on a bona fide seniority system.

                    100.   Defendant did not establish Sheard’s additional compensation for

   coaching for the 2017-2018 school year on a bona fide seniority system.

                    101.   Defendant did not establish Plaintiff’s additional compensation for

   coaching for the 2017-2018 school year on a merit system.

                    102.   Defendant did not establish Sheard’s additional compensation for

   coaching for the 2017-2018 school year on a merit system




                                                13
Case 6:19-cv-01290-GAP-TBS Document 1 Filed 07/15/19 Page 14 of 18 PageID 14




                  103.    Defendant did not establish Plaintiff’s additional compensation for

   coaching for the 2017-2018 school year on a system which measures earnings by quantity

   or quality of production.

                  104.    Defendant did not establish Sheard’s additional compensation for

   coaching for the 2017-2018 school year on a system which measures earnings by quantity

   or quality of production.

                  105.    Defendant did not establish Plaintiff’s additional compensation for

   coaching for the 2017-2018 school year on a factor other than sex.

                  106.    Defendant did not establish Sheard’s additional compensation for

   coaching for the 2017-2018 school year on a factor other than sex.

                  107.    Defendant willfully and repeatedly violated the EPA by paying

   Plaintiff, a female, lesser base pay than Sheard, a male, for performance of the same or

   substantially equal positions for Defendant during the 2017-2018 and 2018-2019 school

   years.

                  108.    Defendant willfully and repeatedly violated the EPA by paying

   Plaintiff, a female, lesser base pay than Sheard, a male, for performance of the same or

   substantially equal coaching positions for Defendant during the 2017-2018 school year.

                  109.    Plaintiff has suffered direct pecuniary losses and emotional harm as

   a result of the Defendant’s above-described violations of the EPA.

            WHEREFORE, Plaintiff respectfully prays:




                                               14
Case 6:19-cv-01290-GAP-TBS Document 1 Filed 07/15/19 Page 15 of 18 PageID 15




          (a) that she be awarded back pay in an amount which is the difference between the

   wages and benefits received by Plaintiff and those received by similarly situated male

   employees within the three-year period which predates the filing of this Complaint;

          (b) that Plaintiff be awarded liquidated damages pursuant to 29 U.S.C. §§216(b)

   and 206(d)(3), with liquidated damages being the equivalent amount of the back pay and

   back benefits;

          (c) that Plaintiff be awarded prejudgment interest;

          (d) that Plaintiff be awarded her reasonable attorney’s fees and costs; and

          (e) that Plaintiff be awarded such other legal and/or equitable relief as may be

   deemed appropriate by this Court.

                                 COUNT II
              RETALIATION IN VIOLATION OF THE EQUAL PAY ACT

                    110.   Plaintiff re-alleges and incorporates herein the allegations contained

   in paragraphs 1 through 70, above.

                    111.   Plaintiff complained of and objected to violations of the Equal Pay

   Act and engaged in protected activity by complaining to Mr. Lawson on April 3, 2018 of

   receiving pay which was lesser than her male comparator for the same or substantially

   equal work.

                    112.   Plaintiff further engaged in protected activity under the Equal Pay

   Act by requesting Mr. Lawson to increase her base to the same amount as her male

   comparator.




                                                 15
Case 6:19-cv-01290-GAP-TBS Document 1 Filed 07/15/19 Page 16 of 18 PageID 16




                   113.    Plaintiff, when engaging in the conduct described in paragraphs 113

   and 114 above was acting under a reasonable, good faith belief that Defendant was

   violating the Equal Pay Act.

                   114.    After Plaintiff engaged in the protected activity described above,

   Mr. Lawson refused or chose not to increase Plaintiff’s offered wages for the 2018-2019

   and 2019-2020 school years to that which was offered to Plaintiff’s male comparator for

   the same years.

                   115.    Mr. Lawson’s refusal or election not to increase Plaintiff’s offered

   wages for the 2018-2019 and 2019-2020 school years to that which was offered to

   Plaintiff’s male comparator for the same years was materially adverse action to Plaintiff.

                   116.    Due to the materially adverse action of refusing or electing not to

   increase Plaintiff’s offered wages for the 2018-2019 and 2019-2020 school years to that

   which was offered to Plaintiff’s male comparator for the same years, Plaintiff was

   constructively discharged when she was compelled not to accept the offered teaching

   position with Defendant for the 2019-2020 school year. Such action was also materially

   adverse to Plaintiff.

                   117.    Mr. Lawson’s refusal or willful election not to increase Plaintiff’s

   offered wages for the 2018-2019 and 2019-2020 school years to that which was offered to

   Plaintiff’s male comparator for the same years was willful and done to punish Plaintiff for

   engaging protected activity.

                   118.    Mr. Lawson’s refusal or willful election not to increase Plaintiff’s

   offered wages for the 2018-2019 and 2019-2020 school years to that which was offered to




                                                16
Case 6:19-cv-01290-GAP-TBS Document 1 Filed 07/15/19 Page 17 of 18 PageID 17




   Plaintiff’s male comparator for the same years was intended to cause further harm to

   Plaintiff as a female.

                  119.      Mr. Lawson’s refusal or willful election not to increase Plaintiff’s

   offered wages for the 2018-2019 and 2019-2020 school years to that which was offered to

   Plaintiff’s male comparator for the same years was intended to cause Plaintiff not to accept

   a teaching position with Defendant for the 2019-2020 school year and, therefore, result in

   a constructive discharge.

                  120.      Mr. Lawson’s actions toward Plaintiff after she engaged in protected

   activity were causally related to her protected activity.

                  121.      Mr. Lawson’s refusal or willful election not to increase Plaintiff’s

   offered wages for the 2018-2019 and 2019-2020 school years to that which was offered to

   Plaintiff’s male comparator for the same years may discourage a reasonable worker from

   engaging in the same protected activity as did Plaintiff.

                  122.      Mr. Lawson’s refusal or willful election not to increase Plaintiff’s

   offered wages for the 2018-2019 and 2019-2020 school years to that which was offered to

   Plaintiff’s male comparator for the same years was unlawful retaliation under section 29

   U.S.C. § 215(a)(3) of the Equal Pay Act.

                  WHEREFORE, Plaintiff respectfully prays:

          (a) that she be awarded compensatory damages;

          (b) that Plaintiff be awarded nominal damages in the event compensatory damages

   are not awarded;

          (c) that Plaintiff be awarded punitive damages;




                                                 17
Case 6:19-cv-01290-GAP-TBS Document 1 Filed 07/15/19 Page 18 of 18 PageID 18




           (d) that Plaintiff be awarded prejudgment interest;

           (d) that Plaintiff be awarded her reasonable attorney’s fees and costs; and

           (e) that Plaintiff be awarded such other legal and/or equitable relief as may be

   deemed appropriate by this Court.

                                 DEMAND FOR JURY TRIAL

                   Plaintiff hereby demands a jury trial on all causes of action and claims with

   respect to which she has a right to jury trial.

                   DATED this 15th day of July, 2019.


                                                      Respectfully submitted,


                                                      s/ Nathan McCoy
                                                      Nathan McCoy, Esq.
                                                      Florida Bar No. 676101

                                                      Paul L. Sutherland
                                                      Florida Bar No. 1008093

                                                      WILSON MCCOY, P.A.
                                                      100 E. Sybelia Ave., Suite 205
                                                      Maitland, Florida 32751
                                                      Telephone:     (407) 803-5400
                                                      Facsimile:     (407) 803-4617
                                                      E:Mail nmccoy@wilsonmccoylaw.com
                                                      E-Mail psutherland@wilsonmmccoylaw.com

                                                      TRIAL COUNSEL for the Plaintiff




                                                 18
